Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “dampening member” renders the claim indefinite because it is not clear what is the dampening member in the dampening assembly with the dampening member body introduced into the claim.  The claim recites that “said dampening member is one of an active dampening member or a passive dampening member” and “said dampening member provides a dampening engagement with the elongated ram to reduce vibration therein,” and then introduces the “dampening member body” without providing any description regarding the connection between the 
Regarding claim 2, the claim depends from claim 1 and recites the dampening member “includes a generally torus shaped body that defines a generally circular passage structured to allow said ram body to pass therethrough” which renders the claim indefinite because it is not clear if the generally circular passage is the same passage as the dampening member passage.  For the purposes of examination, the generally circular passage will be interpreted as the dampening member passage.  Further, it is not clear if the torus shaped body language is describing the shape of the dampening member or defining the dampening member as having a component that is a generally torus shaped 
Regarding claim 4, the claim recites “a number of seals” which renders the claim indefinite because claim 1, from which claim 4 depends, recites “at least one dampening assembly seal” and it is unclear if the number of seals are the at least one dampening assembly seal or are a new feature.  For the purposes of examination, the number of seals recited in claim 4 will be interpreted as including the at least one dampening assembly seal recited in claim 1.  It is noted that if “a number of seals” is intended to introduce new seal components then this will raise a 112(a) indefiniteness issue because only one seal is disclosed in the specification, and thus there would not be support for a second seal.  Claim 12 depends from claim 6 and also recites “a number of seals” and is therefore indefinite for the reasons discussed above regarding the same phrase in claim 4.
Regarding claims 7 and 9, each claim depends from claim 6 and recites “the air gap” which lacks antecedent basis because there is no air gap recited in claim 6.  For the purposes of examination, this phrase will be interpreted as “an air gap” in each of the claims.
Regarding claims 8, 10 and 11, each of the claims recites the air gap is “about” a length, e.g., 0.0025 inches, which renders the claims indefinite because it is not clear what is required for a gap to be 
Regarding claim 16, the claim depends from claim 1 which recites a ram body dampening assembly and claim 16 recites features of the elongated ram body which renders the claim indefinite because it is unclear if the elongated ram body is part of the ram body dampening assembly or if the claim is reciting a function of the ram body dampening assembly, e.g., configured to dampen an elongated ram body that is a cantilever member.  For the purposes of examination, the elongated ram body will be interpreted as not being part of the ram body dampening assembly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2018/0087573 A1 to Ianello.
Regarding claim 1, Ianello a ram body dampening assembly (element 1000; Figs. 1-3; Paras. [0029]-[0030]) for a can bodymaker, said bodymaker including an elongated ram body, said ram body structured to reciprocate between a retracted, first position and a forward, second position, said ram body dampening assembly (it is noted that the claim is directed to a ram body dampening assembly and 
a dampening member 1100, 1200, 1300 (Figs. 1-3 and 7-8; Paras. [0029]-[0031] and [0078]-[0081]; dampening member is interpreted as the assembly of dampening features including the outer housing 1100, inner housing 1200, and inner frame 1300); 
wherein said dampening member is one of an active dampening member or a passive dampening member (Figs. 1-3 and 6-8; Paras. [0029]-[0031] and [0078]-[0081]), and 
wherein said dampening member provides dampening engagement with the elongated ram body to reduce vibration therein (Figs. 1-3 and 7-8; Paras. [0031] and [0078]-[0081]; the wave spring 1240 and the O-rings 1260, 1270 are capable of providing dampening engagement with a ram body to reduce vibrations via the shock absorption of the wave springs)
a dampening assembly groove laterally traversing into a dampening member passage (marked-up Fig. 8 is provided below to show the groove is the space between the outer housing 1100 and frame 1300 and including the holes 1320 in frame 1300 which defines a space that allows the inner housing 1200 to move relative to the outer housing and also includes the plenum 1310 which traverses into the central passage opening through the holes 1320, and it is noted that the dampening assembly groove is interpreted as an opening defined by at least some of the components of the dampening assembly); 
a dampening member body 1240 and at least one dampening assembly seal 1260, 1270 being mounted within the dampening assembly groove (Fig. 8; Paras. [0078]-[0081]; the dampening member body 1240 is the torus shaped wave spring 1240 and the seals are the O-rings 1260, 1270 that join the outer housing 1100 to the inner housing 1200 and prevent them from coming apart laterally, as discussed in Para. [0078]); and 
a dampening assembly seal being positioned offset from the dampening member body (Fig. 8; the O-rings 1260, 1270 are offset from the wave spring 1240).

    PNG
    media_image1.png
    691
    795
    media_image1.png
    Greyscale

Regarding claim 2
Regarding claim 3, Ianello teaches the ram body dampening assembly of claim 2 (Figs. 1-3) wherein said dampening member body is made from a resilient material (Paras. [0078]-[0081]; the wave springs 1240 are made from a resilient material, i.e., steel or a steel-alloy).
Regarding claim 4, Ianello teaches the ram body dampening assembly of claim 1 (Figs. 1-3) further comprising: a number of seals 1400, 1440 structured to remove coolant from said ram body (Figs. 1-3 and 6-8; Paras. [0030] and [0032]-[0035]; the liner 1400 includes a series of dampening apertures that are structured to remove a gas, which may be a refrigerant according to Paras. [0028] and [0086], from being received by the shaft within the dampening assembly, further it is noted that “a number of seals” is interpreted as including at least the seals recited in claim one and may include additional seals, such as seals 1400, 1440); said number of seals and said dampening member structured to form an envelope about said ram body (Figs. 1-3 and 6-8; Paras. [0032]-[0035]; the setup of the seals and dampening member cause a gap to form around the shaft 1700 in which a gas 1500 is fed by the feedholes 1420).
Regarding claim 5, Ianello teaches the ram body dampening assembly of claim 4 further comprising a purge air system 1420 (Figs. 1-3 and 6-8; Paras. [0032]-[0035]; the feed holes 1420 provide a gas to the envelope around the shaft 1700); and said purge air system structured to provide a pressurized fluid to said envelope (Figs. 1-3 and 6-8; Paras. [0032]-[0035]).
Regarding claim 16, Ianello teaches the ram body dampening assembly of claim 1 (Figs. 1-3 and 6-8) wherein said elongated ram body is a cantilever member having a cantilever length that remains constant during reciprocal motion of said ram body (it is noted that claim 1 is directed to a ram body dampening assembly and not a ram, thus this claim is interpreted requiring the dampening assembly to be capable of providing dampening with such a ram body, which it is as discussed above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,465,601 to Jowitt in view of Ianello.
Regarding claim 6, Jowitt teaches a can bodymaker (Abstract) comprising: a ram assembly 4 including an elongated ram body (Fig. 1; Col. 2, Lns. 62-67); a drive mechanism operatively coupled to said ram assembly wherein said drive mechanism imparts a reciprocating motion to said ram body (Fig. 1; Col. 2, Ln. 62 through Col. 3, Ln. 7) to move said ram body between a retracted, first position and a forward, second position over a path of travel (Fig. 1); a ram body dampening assembly 58 including a dampening member 58 (Fig. 5; Col. 3, Lns. 57-67); wherein said dampening member is one of an active dampening member or a passive dampening member (Fig. 5, Col. 3, Lns. 57-67). 
Jowitt fails to explicitly teach said ram body dampening wherein said dampening member provides dampening engagement with said ram body to reduce vibration; a dampening assembly groove laterally traversing into a dampening member passage; a dampening member body and at least one dampening assembly seal being mounted dampening assembly groove; and a dampening assembly seal being positioned offset from the dampening member body.
Ianello teaches a dampener for a system with a working shaft (Abstract) comprising a ram body dampening assembly 1000 (Figs. 1-3; Paras. [0029]-[0030]); wherein said dampening member provides dampening engagement with said ram body to reduce vibration therein (Figs. 1-3 and 7-8; Paras. [0031] and [0078]-[0081]; the wave spring 1240 and the O-rings 1260, 1270 are capable of providing 
a dampening assembly groove laterally traversing into a dampening member passage (marked-up Fig. 8 is provided above in the discussion of claim 1 to show the groove is the space between the outer housing 1100 and frame 1300 and including the holes 1320 in frame 1300 which defines a space that allows the inner housing 1200 to move relative to the outer housing and also includes the plenum 1310 which traverses into the central passage opening through the holes 1320, and it is noted that the dampening assembly groove is interpreted as an opening defined by at least some of the components of the dampening assembly); 
a dampening member body 1240 and at least one dampening assembly seal 1260, 1270 being mounted dampening assembly groove (Fig. 8; Paras. [0078]-[0081]; the dampening member body 1240 is the torus shaped wave spring 1240 and the seals are the O-rings 1260, 1270 that join the outer housing 1100 to the inner housing 1200 and prevent them from coming apart laterally, as discussed in Para. [0078]); and 
a dampening assembly seal being positioned offset from the dampening member body (Fig. 8; the O-rings 1260, 1270 are offset from the wave spring 1240).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the dampening assembly of Jowitt with the dampening assembly of Ianello as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known components for another with the predictable result of dampening a working shaft positioned within the assembly.
Regarding claim 7
Regarding claim 8, modified Jowitt teaches the can bodymaker of claim 7 wherein said air gap is between about 0.005 inch and 0.001 inch (Ianello, Para. [0037]; the clearance may be “approximately 0.0015 in”).
Regarding claim 9, modified Jowitt teaches the can bodymaker of claim 6 wherein: said dampening member defines a generally circular passage structured to allow said ram body to pass therethrough (Ianello, Figs. 1-3 and 6-8); and wherein, when said ram body is stationary and extending through said dampening member passage, said dampening member defines an air gap about said ram body (Ianello, Paras. [0034]-[0037]).
Regarding claim 10, modified Jowitt teaches the can bodymaker of claim 9 wherein said air gap is between about 0.005 inch and 0.001 inch (Ianello, Para. [0037]; the clearance may be “approximately 0.0015 in”).
Regarding claim 11, modified Jowitt teaches the can bodymaker of claim 10 wherein said air gap is about 0.0025 inch (Ianello, Para. [0037]; the clearance may be “approximately 0.0015 in,” which is about 0.0025 inches).
Regarding claim 12, modified Jowitt teaches the can bodymaker of claim 7 wherein: said ram body dampening assembly includes a purge air system 1420 and a number of seals 1400, 1440 (Ianello, Figs. 1-3 and 6-8; Paras. [0030] and [0032]-[0035]); said seals 1400, 1440 and said dampening member structured to define an envelope about said ram body (Ianello, Paras. [0034]-[0037]); and said purge air system 1420 structured to provide a pressurized fluid to said envelope (Ianello, Figs. 1-3 and 6-8; Paras. [0032]-[0035]; the feed holes provide a gas to the envelope around the shaft 1700).
Regarding claim 14, modified Jowitt teaches the can bodymaker of claim 6 wherein said dampening member defines a generally circular passage structured to allow said ram body to pass therethrough (Ianello, Figs. 1-3 and 6-8); and wherein, when said ram body is stationary and extending through said dampening member passage, said ram body does not contact said dampening member .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jowitt in view of Ianello in further view of U.S. 2015/0059429 A1 to Butcher.
Regarding claim 13, modified Jowitt teaches the can bodymaker of claim 6.
However, modified Jowitt fails to explicitly teach wherein: said ram body has a cantilever length; and as said ram body moves between said retracted, first position and a forward, second position, said ram body cantilever length does not change.
Butcher teaches a can bodymaker (Abstract) wherein: said ram body has a cantilever length (Fig. 15-16; Paras. [0069]-[0072]); and as said ram body moves between said retracted, first position and a forward, second position, said ram body cantilever length does not change (Para. [0072]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ram of the can bodymaker of Jowitt to be a cantilevered ram as taught by Butcher so that the ram body may be a reduced length which results in less ram droop during operation and thus less wear and tear on the ram body (Butcher, Para. [0072]).

Response to Arguments
Applicant's amendments and remarks filed February 22, 2022 have been fully considered but they are not persuasive.
Applicant argues that Ianello does not teach the dampening assembly groove laterally traversing into a dampening member passage and a dampening member body and at least one dampening member assembly seal being mounted within the dampening groove.  Remarks, PP. 8-11.  Further, Applicant provides a description about how these components function in the embodiment discussed in the specification and how this differs from the assembly taught by Ianello.  Remarks, PP. 8-10.  These arguments have been carefully considered and they are not persuasive.  Applicant’s description of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725